Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 20, 2019

                                     No. 04-19-00212-CR

                                      Sean Leroy HAYS,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 17-0232-CR-A
                           Honorable William Old, Judge Presiding


                                        ORDER

        The reporter’s record in this case was originally due on August 23, 2019. On September
5, 2019, this court notified the court reporter, Terri Robason, that the record was late. On
September 13, 2019, Ms. Robason filed a notice of late record requesting an extension of time to
file her volume of the reporter’s record (Volume 7) until September 23, 2019. The request is
GRANTED. It is ORDERED that Ms. Robason file Volume 7 of the reporter’s record by no later
than September 23, 2019.


                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of September, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court